DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation “the solid-phase diffusion bonding is performing in a vacuum heating furnace and the aluminum member and the copper member is heated in a pressurized state in a laminating direction, pressure is set to 0.29 to 3.43 MPa in the pressurized state, the pressure inside the vacuum heating furnace be set in a range of 10-6 Pa to 10-3 Pa, a heating temperature be set to 400 °C to 548 °C, and retention time be set in a range of 5 minutes to 240 minutes” appears to contain multiple typos and should instead read as, for example, “the solid-phase diffusion bonding is performed in a vacuum heating furnace and the aluminum member and the copper member are heated in a pressurized state in a laminating direction, where the pressure is set to 0.29 to 3.43 MPa in the pressurized state, the pressure inside the vacuum heating furnace is set in a range of 10-6 Pa to 10-3 Pa, the heating temperature is set to 400 °C to 548 °C, and the retention time is set in a range of 5 minutes to 240 minutes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Terasaki (US PN 9723707), as evidenced by VAC AERO International (2018), in view of Oda (US PN 9266188), Kurosaki (US PGPub 2016/0089860 A1), and optionally Otani (JP 2013-111606 A).
With regard to claims 1 and 2, Terasaki teaches a method of manufacturing a bonded body in which a copper member formed from copper or a copper alloy (col. 12, line 4-5) and an aluminum member formed from an aluminum alloy (col. 11, line 66-67) are bonded to each other are bonded to each other, the aluminum member and the copper member are laminated and heated in a pressurized state in a laminating direction, the aluminum member and the copper member are subjected to solid-phase diffusion bonding, and the solid phase diffusion bonding is performed in a vacuum heating furnace (col. 12, line 55-56, where such furnaces normally use electric resistive heating, as evidenced by VAC AERO International) and the aluminum and copper members are heated in a pressurized state in a laminating direction, where the pressure is set to 0.29 to 3.34 MPa in a pressurized state (col. 7, line 28-31, where 3 to 35 kgf/cm3 is 0.29 to 3.34 MPa), the pressure inside the vacuum heating furnace is set in a range of 10-6 Pa to 10-3 Pa (col. 12, line 55-57), the heating temperature is set to 400 °C to 548 °C (col. 7, line 31-33), and the retention time is set in a range of 5 minutes to 240 minutes (col. 7, line 33-35).
Although Terasaki teaches pure aluminum (99.99%) and 2N aluminum (99%) in addition to the possibility of an aluminum alloy (col. 11, line 64-67), Terasaki does not explicitly disclose an aluminum alloy containing Si as claimed.
Oda teaches that suitable Al materials for diffusion bonding to Cu included Al alloys containing about 11 to 13.5% Si (col. 8, line 2-3, JIS A4032), in addition to the option of pure Al (col. 7, line 45-47, “pure Al”; col. 10, line 59-60, JIS A1050 with 99.5% Al; Table 1, samples 0-18 where “*” designates comparative examples), where the aluminum has a desirably controlled crystal grain size (col. 5, line 50-67, col. 6, line 1-67, col. 7, line 1-12) and where maintaining the size to a within a specific relationship increases the bonding strength (col. 7, line 7-12). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the Al-Si alloy of Oda as the possible aluminum alloy of Terasaki.  The rationale to do so would have been the motivation provided by the teaching of Oda, that an Al-Si alloy material was a known suitable alternative to pure aluminum (Oda, col. 7, line 45-47), where such an alloy predictably results in the successful formation of a diffusion bonding Cu-Al component useful in manufacturing electronics (Oda, col. 1, line 30-35), the same field of endeavor as the teaching of Terasaki.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to control the crystal grain size in the aluminum material.  The rationale to do so would have been the motivation provided by the teaching of Oda, that to use such a controlled crystal grain size predictably results in the ability to break up the formation of the aluminum oxide film that hinders good bonding between the Cu and Al materials (Oda, col. 3, line 18-29), allowing for higher annealing temperatures (col. 3, line 29-40) which improve the bond strength.
Although Terasaki in view of Oda teaches a controlled crystal grain size where the crystal grains act as nucleation sites for the intermetallic compound and having fine crystal grains is desirable (Oda, col. 3, line 29-34), Terasaki in view of Oda does not explicitly disclose a size of the silica phase in the Al-Si alloy material.
Kurosaki teaches that it was known to control the phase size of Si in an aluminum alloy to be 5 to 10 µm (paragraph 53), where it would have been obvious to one of ordinary skill in the art at the time of the invention to choose a phase size of 5 µm.  
It would have been obvious to one of ordinary skill in the to ensure the Si phase size in the Al-Si alloy material of Terasaki in view of Oda remained in the range as described by Kurosaki.  The rationale to do so would have been the motivation provided by the teaching of Kurosaki, that to keep the phase size above 5 µm is required for the Si to act as a suitable nucleation site for forming the diffusion bond and to keep the phase size below 10 µm predictably results in the ability to prevent cracking during heating for bonding of the aluminum alloy material (paragraph 55-56), where optionally it was known that having too large of a secondary phase size can lead to corrosion reactions (Otani, paragraph 47, paragraph 48, including Al-Si systems).

Response to Arguments
Applicant's arguments filed 3/21/2021 have been fully considered but they are not persuasive.
With regard to applicant’s argument that the specific method as claimed provides improved bonding as compared to the prior art, the examiner notes that as Terasaki (US PN 9723707) includes the teaching for the possible use of aluminum alloys, where such alloys were known in the prior art to include Al-Si as currently claimed by applicant, the improvements noted by applicant appears to flow naturally from the combination of the prior art; however, this combination is overcome if there is an unobvious improvement associated specifically with the claimed Al-Si alloy that is not present in the aluminum bonding method as disclosed by Terasaki in view of the prior art.  Applicant is invited to contact the examiner for any further discussion regarding the current rejection of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654. The examiner can normally be reached weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.B/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746